   Case 4:20-cr-00010-RSB-CLR Document 55 Filed 12/01/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

         v.                                                   CASE NO.: 4:20-cr-10

 KELVIN TYRONE WILLIAMS,

                Defendant.


                                             ORDER

       It appearing that all pretrial motions in the above referenced case are resolved and that this

case is ready for trial, the Court hereby DIRECTS the parties to confer and file their second status

report on or before December 8, 2020, notifying the Court as to the current status of the case.

The joint status report shall indicate whether (1) the parties are prepared to proceed to trial, and, if

they are, list three potential dates for a status conference within the following 14 days; or, (2) if

the parties believe the case will result in a negotiated plea agreement, whether additional time is

needed for plea negotiations.

       The Clerk of Court is DIRECTED to provide a copy of Magistrate Judge Ray’s Criminal

Status Report form by including it as an attachment to this Order on the record of the case.

       SO ORDERED, this 1st day of December, 2020.




                                        R. STAN BAKER
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA
